Opinion filed June 17,
2010











                                                                      
In The
                                                                             

  Eleventh
Court of Appeals
                                                                  
__________
 
                                                        
No. 11-10-00139-CV 
                                                   
__________
 
                                           
NEAL HAWKS AND 
                      
HAWKS DOUBLE MOUNTAIN RANCH, LLC, Appellants
 
                                                            
V.
 
                          
KIRKPATRICK OIL & GAS, L.L.C. AND 
                        
KIRKPATRICK COMPANY, INC., Appellees

 
                                  
On Appeal from the 32nd District Court
                                                           
Fisher County, Texas
                                                      
Trial Court Cause No. 6131
 

 
                                           
M E M O R A N D U M   O P I N I O N
           
Neal Hawks and Hawks Double Mountain Ranch, LLC have filed in this court a
motion to dismiss their appeal.  The motion is granted, and the appeal is
dismissed.
 
                                                                                               
PER CURIAM
 
June 17, 2010
Panel consists of:  Wright,
C.J.,
McCall, J., and Strange, J.